Citation Nr: 0839964	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the neck and low back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for DDD of the neck and low back.  The 
veteran testified before the Board in October 2007.  


FINDING OF FACT

The veteran's DDD of the neck and low back first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein.


CONCLUSION OF LAW

The veteran's DDD of the neck and low back was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's service medical records are negative for any 
complaints of or treatment for a neck or low back disability.  
On separation examination in June 1974, the veteran made no 
complaints about his neck or low back, and his spine was 
found to have no abnormalities.  Since the veteran's spine 
was found to be within normal limits on separation and there 
were no recorded complaints during a two-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for DDD of 
the neck and low back.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of DDD of the neck 
and low back is a May 2004 VA medical report where the 
veteran was found to have degenerative disc disease of the 
neck.  The physician recommended that the veteran undergo a 
cervical spine MRI.  

Post-service VA and private medical records dated from July 
2004 to July 2006 show that the veteran received intermittent 
treatment for neck pain, low back pain, moderate central 
spinal stenosis and facet arthropathy at L4-L5, cervical 
spondylosis with spur, and cervical spondylosis with 
myelopathy.  

A July 2006 letter from a private chiropractor stated that 
the veteran was treated for stiffness in his neck and pain in 
his left shoulder area when he was a teenager.  The 
chiropractor reported that he treated the veteran three or 
four times.  He asserted that the veteran later returned with 
complaints of low back pain and muscle spasms due to jumping 
off the back of a truck while wearing a full field pack that 
weighed 60 to 90 pounds.  He stated that the veteran was 
treated for his low back pain and that the veteran claimed 
that this happened in 1972.  He reported that the diagnosis 
had been severe sprain/strain of the low back with pain 
radiating down the left buttock and left leg into his left 
foot.  He stated that the veteran had also complained of 
upper thoracic pain radiating into his left shoulder, down 
his left arm, and into his elbow with numbness in the left 
hand.  The chiropractor noted that his statement was made 
from memory and was the truth to the best of his knowledge.  
He stated that he had retired in 2000, and that all past 
records had been destroyed.  

In July 2006, the veteran's friend made a lay statement that 
he had known the veteran his whole life.  He stated that the 
veteran had hurt his back in service and that he had been 
treated for his back by a chiropractor after being discharged 
from service.  He reported that the veteran complained quite 
often about his back hurting and that he had been able to see 
over time how the back pain had affected the veteran.  

The veteran testified with his wife before a Decision Review 
Officer in July 2006, and the veteran testified before the 
Board at a travel board hearing in October 2007.  Testimony 
revealed that the veteran injured his back during service 
when he jumped off a truck with a full field pack on his 
back.  He testified that he had twisted his back wrong in 
high school and had to be treated for it once by a 
chiropractor.  He reported that he had never sought medical 
treatment for his back during service because he did not want 
to miss time with his unit and be forced to start basic 
training all over again.  He stated that he currently 
experienced pain in both his neck and low back that radiated 
down his left arm and left leg.  He reported that he worked 
as a letter carrier and that he could not walk and carry the 
mail anymore.  He also stated that he had had surgery on his 
back in January 2007.  The veteran's wife testified that the 
veteran had complained about his back hurting ever since she 
met him in December 1974.  She testified that he would sit as 
long as he could stand it but that he then had to get up and 
walk around to relieve the pain.  She reported that the 
veteran tried to relieve the pressure in his neck by 
stretching it and would lay flat on the floor with his legs 
bent up onto a chair to relieve his back pressure.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current DDD of the neck and low back.  In addition, 
arthritis of the neck and low back (or any other neck and low 
back disability) was not diagnosed within one year of 
separation, so presumptive service connection for DDD of the 
neck and low back is not warranted.  

The veteran and his family and friends contend that his 
current DDD of the neck and low back is related to his active 
service.  However, as laypersons, they are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran and his family and 
friends are competent to give evidence about what they 
experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's neck and low back disability is in May 2004, 
approximately 30 years after his separation from service.  In 
view of the period without treatment, the Board finds no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's degenerative disc 
disease of the neck and low back developed in service.  
Therefore, the Board concludes that DDD of the neck and low 
back was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and December 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's DDD of the neck and low back is the result 
of any event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.






ORDER

Service connection for DDD of the neck and low back is 
denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


